          Case 1:19-cv-10497-JMF Document 172 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FAT BRANDS INC,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-10497 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
PPMT CAPITAL ADVISORS LTD., et al.,                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed, and for the reasons stated, on the record at a teleconference before the
Court earlier today, the initial pretrial conference is ADJOURNED to March 25, 2021 at 12:00
p.m. in order to provide Defendant Karl Douglas further opportunity to obtain counsel. If Mr.
Douglas obtains counsel, counsel shall comply submit a joint letter and proposed Case
Management Plan by the Thursday before the conference in accordance with the directions set
forth in the Notice of Initial Pretrial Conference. See ECF No. 28.

        The conference will be held remotely by teleconference in accordance with Rule 2(A) of
the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

       Further, the parties are ORDERED to confer regarding post-judgment discovery in
connection with Plaintiff’s first claim for relief against PPMT Capital Advisor, Ltd. by no later
than February 26, 2021. Any discovery-related disputes shall be raised by letter motion, not to
exceed three pages, in accordance with the Court’s Individual Rules and Practices.

               Although Mr. Douglas stated during the conference that he has been authorized to
use the Electronic Case Filing system, there is no indication of that on the docket. As long as
Case 1:19-cv-10497-JMF Document 172 Filed 02/11/21 Page 2 of 2
